ORDER

PER CURIAM.
Appellant Barbara Pippens (“Defendant”) appeals the judgment entered upon her conviction for one count of abuse of a child. She was sentenced to nine months in the Workhouse, although the court suspended execution of the sentence and placed her on probation for one year. As a condition of probation, the court ordered Defendant to spend thirty days in the Work Release Program and successfully complete an Alcohol Abuse program. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).